Citation Nr: 1614956	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability, and if so whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hip disability, and if so whether service connection is warranted.

3.  Entitlement to service connection for a left shoulder disability. 

4.  Entitlement to service connection for a left shoulder scar.  

5.  Entitlement to a compensable rating for a service-connected lower left eyelid scar.  



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his son


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from April 1970 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2013 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

A claim for total disability rating based on individual unemployability (TDIU) may be part of an increased rating claim if reasonably implied by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has not made any explicit or implied statements that the scar of the left lower eyelid prevents him from obtaining and/or maintaining gainful employment.  The Veteran contends that he merely wants a compensable rating.  Furthermore, the February 2013 VA examiner found no functional limitation due to the Veteran's reported symptoms.  Accordingly, a TDIU is not at issue in this appeal.

The issue of entitlement to service connection for back and hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed March 2005 rating decision denied service connection for back and hip disabilities, finding current disabilities, but no nexus to service.   
 
 2.  Evidence received since the March 2005 rating decision is new and material, and is reasonably related to the issue of nexus.

3.  The Veteran does not have a current left shoulder disability etiologically linked to service. 

4.  The Veteran has a left shoulder scar attributable to service. 

5.  The Veteran complains of pain and eye irritation from the scar on the lower left eyelid.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that that denied service connection for a back disability and hip disability is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.156, 20.1103 (2015).
 
 2.  New and material evidence has been received to reopen the issues of service connection for a back disability and a hip disability. 38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2015).

4.  The criteria for entitlement to service connection for a left shoulder scar have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

5.  The criteria for a compensable rating for a service-connected lower left eyelid scar have been met.  38 U.S.C.A. § 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118  

The Veteran's appeal regarding a back and hip disability arises out of his assertion that these disabilities are etiologically related to his active duty military service, and specifically to a September 1970 traumatic motor vehicle accident.  

A.  Analysis 

In a July 1972 rating decision, the RO initially denied the Veteran service connection for a back and hip disability due to no evidence of a current back and/or hip injury stemming from the September 1970 motorcycle accident.  The Veteran did not appeal that decision or submit new evidence within one year of that decision.  Therefore, the decision became final.  Once final, the decision could only be reopened based on new and material evidence.  

In March 2005, the Veteran filed a claim to reopen his previously denied claims of service connection for back and hip disorders.  The RO considered August 2004 and September 2004 statements from the Veteran and private treatment records from the Veteran's employer.  Although the records supported evidence of current back and hip disabilities, there continued to be no evidence of nexus between the claimed disabilities and service.  The RO also noted that there was an intercurrent cause, a work injury, that was the cause of the Veteran's back disability.  A March 2005 rating decision denied these claims.  The Veteran failed to appeal or submit new evidence within a year, so this decision became final.  

Evidence received since the final March 2005 rating decision includes statements from the Veteran, his wife and his son, including their testimony at the November 2015 Travel Board hearing.  This evidence is new in that it was not in existence at the time of the March 2005 rating decision.  This evidence is also material because it provides additional details regarding the Veteran's theory of entitlement.  Specifically, the Veteran's testimony indicates that ever since the motorcycle accident, he has suffered residual symptoms affecting his hips and left shoulder.  

In light of the foregoing, the Board finds that the Veteran's November 2015 hearing testimony, is both new and material, and the claims for entitlement to service connection for back and hip disabilities are reopened.  Prior to adjudicating these claims on the merits, the Board finds additional development necessary, and they are the subject of the following REMAND.  

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  Service connection on the basis of continuity of symptomatology is available for arthritis.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Arthritis conditions may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran asserts that his claimed left shoulder and left shoulder scar disabilities are a result of a September 1970 motorcycle accident.  When the tire on his motorcycle developed a flat, the Veteran was thrown from the motorcycle and hit the pavement.  At the hearing, the Veteran reported going 65 miles per hour when his tire blew.  

A.  Left Shoulder

At the Boice-Willis Clinic, the Veteran was diagnosed with a left shoulder impingement syndrome based on range of motion test.  The Veteran asserts that this injury was caused by the September 1970 motorcycle accident.  

Although lay persons such as the Veteran are competent to provide opinions on some medical issues such as personally observable symptoms such as pain or lack of functionality, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing the etiology of a condition as complex as an impingement syndrome falls outside the realm of the common knowledge of a lay person since specialized training and expertise is required.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this respect, the Veteran does not have the requisite medical knowledge.  

In reviewing the probative medical record, the Veteran did not have a left shoulder disability in service, and does not have a current left shoulder disability. The Edgecombs Hospital treatment records following the motorcycle accident note that the Veteran had abrasions on his left upper extremity.  However, the Veteran did not appear to complain of any functional issues related to the left shoulder, or even the right shoulder.  He just reported having pain.  Furthermore, the treating physician focused his review on the right shoulder rather than the left.  X-rays of the right shoulder proved negative.  The Veteran was diagnosed with an acute strain of the right shoulder. 

The Veteran contends that he complained of issues with the left shoulder and that notations of injury to the right shoulder were misprints.  Even if Board agrees with the Veteran that the left shoulder was affected, any such injury appeared an acute and isolated event as it was diagnosed as an "acute" strain by the treating physician.  The only mention of shoulder pain during service was in the Edgecombs Hospital treatment records.  

Post-service, the first mention of a left shoulder issue was at a December 2004 evaluation conducted at Boice-Willis Clinic, P.A., approximately 35 years after service.  At this evaluation, the Veteran reported a new onset of left shoulder pain.  The Veteran also noted that he had a prior incident of left shoulder pain that had occurred seven years before, which would still put the complaint at 28 years post-service.  The Veteran did not mention that the issue had begun in service, even though he was given ample opportunity by the examining physician to say so.  Furthermore, the evaluating physician did not attempt to link the left shoulder condition to service.  

In less than a month, the left shoulder issue had resolved following a steroid injection.  At a January 2005 follow-up appointment at Boice-Willis, the Veteran reported that the shoulder was fine without restriction.  Evaluation of the shoulder revealed full range of motion without impingement. Cuff strength was also intact.  

In appointments with other providers, the left shoulder appeared normal.  For example at an October 2007 Raleigh, North Carolina VA Community-Based Outpatient Clinic the Veteran did not complain of any issues with the left shoulder.  The Veteran had full and easy active range of motion with the left shoulder without any complaints of pain or other residual issues.  At a July 2010 pain clinic consultation through the Durham VA Medical Center, the Veteran had good passive and active range of motion in the left shoulder without evidence of tenderness to palpation, or other symptoms indicative of a current left shoulder issue. 

General symptoms of shoulder tightness were noted in a February 2011 VA occupational physical therapy record conducted at the Durham, North Carolina VA Medical Center.  However the physical therapist did not tie the symptoms to the pervious impingement syndrome or even to the 1970 motorcycle accident, but rather related the Veteran's complaints to his extensive physical therapy regimen.  No mention of the Veteran's service was made.  The therapist opined that the shoulder tightness would increase as the Veteran worked his upper back muscles more.  The shoulder discomfort continued throughout the Veteran's physical therapy sessions and primary care visits in the VA Health Care System through 2014, but no chronic left shoulder condition was diagnosed.  

In reviewing the probative medical evidence, the preponderance of the evidence is against the claim.  Although the Veteran is competent to report shoulder pain, he cannot diagnose a shoulder condition, and one is not shown in the current medical records.  The 2004 treatment pre-dated this claim, and, regardless, the left shoulder complaints resolved within one month according to those records.  None of the current medical evidence shows a left shoulder diagnosis or in any way suggests the Veteran's complaints are possibly related to his service.  Accordingly, the Board finds that the Veteran claimed current left shoulder disability has no relationship to his military service.  Service connection is denied.  

B.  Left Shoulder Scar

The Veteran has a hyperpigmented scar on his left shoulder measuring 9 cm by 0.3 cm.  The scar is deep and non-linear.  The Veteran claims this scar is painful.  However, at a February 2013 VA scar examination, the scar was not observed to be painful.  The Veteran asserts that the scar was from the September 1970 motor vehicle accident.  

When evaluated at Edgecombs General Hospital emergency room after the motorcycle accident, deep abrasions were noted on both upper extremities, which would indicate that the Veteran sustained injury to his left upper extremity during the fall.  Furthermore, when evaluated by the VA physician in April 1972, two years following the accident, the examiner noted a well healed lacerative and abrasive scar of the left shoulder.  Although the left shoulder scar was clearly delineated in the long list of scars, the 1972 rating decision did not include it among the scars granted service connection.  There is no evidence that the Veteran had any post-service incidents that would have caused the development of this scar.  Accordingly, the evidence is at least in relative equipoise in finding that the left shoulder scar is related to 1970 in-service motorcycle accident.  Accordingly, service connection is granted. 

III.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Left Lower Eyelid Scar

In June 1971, the RO service connected the Veteran for a left lower eyelid scar and granted a noncompensable rating pursuant to Diagnostic Code 7804. The noncompensable rating was reflective of the presence of a scar related to an in-service event without manifestations of symptoms to constitute a compensable rating.  Diagnostic Code 7804 allows for compensable ratings with the presence of a painful or unstable scar.  More than two painful and/or unstable scars earn a higher rating, as reflected below. 

7804  Scar(s), unstable or painful:

	Five or more scars that are unstable or painful	30

	Three or four scars that are unstable or painful	20

	One or two scars that are unstable or painful	10

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

The Veteran asserts that he is entitled to a compensable rating for the lower eyelid scar since it is painful, and affects the use of eye.  Since none of the obtained evidence from treating sources evaluated the severity of the Veteran's lower eyelid scar, the RO scheduled the Veteran for a scar examination, which was held in December 2012.  

The February 2013 examiner found the scar on the Veteran's lower left eyelid measured 0.4 inches in length and 0.04 inches in width (0.1 cm2).  The scar texture was normal, and underlying tissue was intact.  The examination report and photographs of the scar may be found in the Virtual VA claims file. The scar's skin was soft and flexible.  The scar was not adherent to underlying tissue, and was not objectively painful or unstable.  Although the examiner did not recognize any pain on the examination, the Board notes that the Veteran is capable of providing lay statements as to symptoms that are personally observable such as pain. The Veteran has made statements that he has experienced pain and burning at the scar site and that the scar irritates his eye.  Accordingly, the Board finds a 10 percent rating should be granted for one painful scar, based on the Veteran's subjective but credible statements. 

As noted above, higher ratings are allowed for more painful scars.  Although the Veteran is rated for other scars, the Board has focused its evaluation on the area affected pursuant to his claim.  The Veteran only has one scar on the left lower eyelid for the Board to rate.  

The Board also considered whether other diagnostic codes were applicable to the Veteran's service connected scar to achieve a higher rating, but found no others applicable.  Diagnostic Code 7800 requires a scar of the face with at least one characteristic of disfigurement, which is not reflected.  The scar size is less smaller than recognized in this rating.  Diagnostic Code 7801 is also not applicable.  Even though the scar on the left lower eyelid is deep and nonlinear, it is smaller than what is required.   In conclusion, the Board finds the Veteran entitled to a 10 percent rating and no higher for his left lower eyelid scar.  

B.  Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's left lower eyelid scar.  The Veteran complained only that it was painful.  The pain affected use of the eye.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the applicable rating schedules shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. The rating criteria allows for a compensable rating for having at least one painful or unstable scar. 

Lastly, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with his appealed issue as reflected by the assigned rating.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate. In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities. Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (2014). 

IV.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman  v. Nicholson, 19 Vet. App. 473   (2006).  Here, the duty to notify was satisfied by April 2010 and January 2013 letters to the Veteran. The April 2010 notice included a discussion of the special requirements for an underlying issue related to the reopening of claims based on new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA met its duty to assist. This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . The RO associated the Veteran's service treatment records and post-service VA and private treatment records with the claims file.  VA also obtained records from the Social Security Administration.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded a scar examination.  The Board finds the examination is adequate as the examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran was not provided an examination pertaining to the claimed left shoulder condition because there is no evidence of a current left shoulder disability that could even remotely be tied to service, as discussed above.   An examination in such an instance would be fruitless. 

The Veteran was also provided the opportunity for a hearing before the undersigned Veterans Law Judge in November 2015. VA also has duties when a RO official or Veterans Law Judge conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a Veterans Law Judge conducts a hearing, he or she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the 2015 hearing, the undersigned specifically addressed the etiology of the Veteran's claimed service connected conditions by asking him, as well as his family members, a series of questions to elicit information regarding etiology.  The Veteran was also asked questions to determine whether additional relevant evidence existed that had not been obtained. There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that any error in notice provided during the hearing constitutes harmless error.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim. Smith v. Gober, 14 Vet. App. 227 (2000); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, the appeal is granted to this extent only. 

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a hip disability, the appeal is granted to this extent only.  

Service connection for a left shoulder disability is denied. 

Service connection for a left shoulder scar is granted subject to the rules and regulations governing the payment of VA monetary benefits. 

A rating of 10 percent, and no higher, for a lower left eyelid scar is granted subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran has a history of degenerative disc disease of the lumbar spine.  He asserts that this back disability occurred as a result of service, and specifically a 1970 motorcycle accident.  

In reviewing the available medical evidence, the record indicates that the Veteran had a low back disability at the time of accident.  X-rays taken immediately following the motorcycle accident, revealed pseudoarthritis with the left wing of the sacrum (triangular bone at base of spine) at the left transverse process of the L5.  Lumbar spine x-rays taken at the April 1972 VA examination indicated that this condition is congenital with the following notation:  "congenital sacralization of the left transverse process of the L5 associated with mild narrowing of the interspace between the L5 and S1."   

Because of the presence of a condition that is known to cause low back pain at the time of the accident and thereafter, the Board finds a VA examination warranted to address whether this noted condition is a superimposed disease or injury, or was aggravated by military service.  

The Board also finds that an examination is warranted for the claimed service-connected hip disabilities to determine their etiology.  The Veteran is currently diagnosed with degenerative joint disease of the hips.  The Veteran claims that this disability is related to the motorcycle accident sustained in service.  Although injuries noted pertaining to the right hip seemed acute and there was no mention of any injury to the left hip, an examination is essential to clarify the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Durham, North Carolina VA Medical Center since October 2014.  If there is a negative response, the unavailability of records should be reflected in the claims file through a formal notice. 

2.  After the above development is completed, schedule the Veteran examinations of the back and hip.   After the examiner reviews the electronic claims file and physically exams the Veteran, the examiner should answer the following questions: 

(a)  Does the Veteran's congenital sacralization of the L5 vertebra constitute a congenital defect or a congenital disease? 

Generally, a congenital abnormality that is progressive in nature and subject to improvement or deterioration is considered a "disease."  A "defect" is a hereditary condition that cannot change.

(b)  If the condition is a defect, was it at least as likely as not subject to a superimposed disease or injury during active duty service resulting in additional disability (i.e., the motorcycle accident)?

(c)  If a disease, is it at least as likely as not that the condition permanently increased in severity during his active military service? 

(d)  Finally, regardless of the congenital sacralization of L5 and S1, is it as likely as not that any other currently shown back condition is related to service, to include the motorcycle accident?

(e)  Is it at least as likely as not that the Veteran's current hip disability etiologically related to service, to include the 1970 motorcycle accident? 

3.  Thereafter, readjudicate the claims.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC) and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


